Citation Nr: 1730550	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claim for service connection for an bilateral hearing loss was originally developed as requiring new and material evidence to reopen. When the RO last denied the Veteran's claim in February 2003, the Veteran's service treatment records (STRs) were not available. They have since been associated with the Veteran's claims file and contain documents relevant to the issue on appeal. Pursuant to 38 C.F.R. § 3.156 (c), VA must reconsider such claims, notwithstanding the prior finally adjudicated claims. As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.

The Veteran's claim was remanded by the Board in March 2015 to provide this incarcerated Veteran a hearing if such was possible. The record indicates that the Veteran will continue to be incarcerated for the foreseeable future. See, e.g., March 2016 VA Form 27-0820e (Report of Incarceration). Additionally, the Correctional Center indicated that it does not have video capabilities for video hearings and it does not transfer prisoners. Given that VA is not logistically able to provide this incarcerated Veteran a hearing, the Board will consider the Veteran's claim without the requested hearing. See Scott v. Shinseki, No. 13-1863, 2014 WL 496845 (Feb. 7, 2014) (single judge Order) (discussing the Board's policies with regard to telephonic hearings for incarcerated veterans and denying a petition for extraordinary relief in the nature of a writ of mandamus because, in part, "the Secretary has assured the Court that the claims are currently before the Board and will be expeditiously adjudicated following a telephonic hearing if such a hearing proves practicable") (emphasis added).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at any time during the current appeal.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in August 2009, prior to the initial September 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran was afforded an audiological examination in November 2013. The examination report has been reviewed and is found to be adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110  (West 2014). Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d). 

38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As noted above, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A hearing loss disability is defined by regulation. For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids. See 38 C.F.R. § 4.85 (a) (2016). 

In this case, however, there is no evidence of bilateral hearing loss for VA purposes at any time during the period under appellate review. In this regard, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has hearing loss for VA purposes. In this regard, the November 2013 VA audiological examination reflects normal hearing. Audiometric thresholds were recorded as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
20
15
35
LEFT
15
15
20
20
30

Speech recognition scores were 100 percent bilaterally. This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385. Moreover, treatment records in the claims file do not reflect audiometric thresholds commensurate with a hearing loss disability for VA purposes.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability. The Board has considered the Veteran's contentions with respect to his reduced hearing acuity. The Board acknowledges that the Veteran is competent to report that he experiences difficulty hearing. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the evidence during the period on appeal fails to establish that he currently has hearing loss for VA compensation purposes.

Although the Veteran may have been exposed to loud noise during service and although his hearing may not be as good as it once was, that does not support a finding that he has a hearing loss disability for VA purposes at this time. The Veteran's hearing, as measured pursuant to VA regulations, does not meet the criteria specifically identified in 38 C.F.R. § 3.385 to be considered a disability for VA compensation purposes.  As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, a required element of a claim for service connection has not been established.  Entitlement to service connection for hearing loss must therefore be denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


